Affirmed and Memorandum Opinion filed January 15, 2009







Affirmed
and Memorandum Opinion filed January 15, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00718-CR
____________
 
FRANKLIN WOMACK, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 217th District
Court
Angelina County, Texas
Trial Court Cause No.
24,663
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to assault of a public servant. On November 22, 2005,
the trial court deferred a finding of guilt and placed appellant on community
supervision for three years and assessed a $1,000 fine.  The State later moved
to adjudicate appellant=s guilt, alleging several violations of the terms of the
community supervision order.  After a hearing on June 5, 2008, the trial court
adjudicated appellant=s guilt and sentenced him to confinement for six years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a timely written notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.  
Do Not Publish C Tex. R. App. P.
47.2(b).